DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 29 March 2019. It is noted, however, that applicant has not filed a certified copy of the JP 2019-069386 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito et al. WO 2019/107398 (“Saito”).  Saito discloses an occupant protection apparatus (fig. 2) comprising: 
an airbag (120) disposed alongside surfaces of a seat (110) from an upper part of the seat (114) into space under a seat surface (118b); 
an upper holder (130, 612) configured to hold an upper part of the airbag (fig. 7), the upper holder being disposed between and above shoulders of an occupant (P) to sit on the seat in a right-to-left direction (fig. 7); and 
a tension member (132, 134) configured to, upon deployment of the airbag, apply a tensional force (abstract) to a lower part of the airbag (fig. 2) to pull the lower part in a direction (fig. 2a) opposite to a side surface (fig. 2b) on which the airbag is deployed.
In reference to claims 3, 5, 8, 10, and 12, Saito further discloses the lower part of the airbag is deployed downward or forward in the seat (fig. 2b); further comprising an airbag guide (132, 134) configured to, upon deployment of the airbag, guide the lower part of the airbag to deploy downward or forward in the seat; wherein one of the portions of the airbag disposed on a right side of the seat and another one of the portions of the airbag disposed on a left side of the seat connect with each other in the upper part of the seat (710, 810).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 6, 7, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Saito et al. U.S. 2019/0248323 (“Saito U.S.”).  Saito discloses portions of the airbag disposed on a right side and a left side of the seat (120a, 12b) but is silent to whether they connect with one another under the seat surface.  Saito U.S. teaches the connection of tethers under the seat surface and one of the portions on the right side and the left side applies the tensional force to the lower part of the other of the portions (140c, paragraph [0029]).  One of ordinary skill in the art at the time the invention was filed would find modifying Saito such that it comprised the connection of the tethers under the seat in view of the teachings of Saito U.S. obvious so as to allow corresponding movement of the airbags in the direction of the occupant, decreasing the internal difference between the two side airbags, and therefore restraining the occupant in a balanced manner [0033].
In reference to claims 4, 6, 7, 9, 11, and 13, Saito in view of Saito U.S. further discloses wherein the lower part of the airbag is deployed downward or forward in the seat (fig. 2); further comprising an airbag guide (132, 134) configured to, upon deployment of the airbag, guide the lower part of the airbag to deploy downward or forward in the seat; wherein, upon deployment, the airbag protrudes upward from the seat surface (fig. 2b); wherein one of the portions of the airbag disposed on a right side of the seat and another one of the portions of the airbag disposed on a left side of the seat connect with each other in the upper part of the seat (710, 810).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616